      Case 1:00-cr-01118-JSR Document 817 Filed 06/26/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,

                                           00-cr-1118 (JSR)

           -against-                       ORDER

 AMERICO MASSA,

           Defendant.


JED S. RAKOFF, U.S.D.J.

    On December 2, 2002, Americo Massa pled guilty to three

Counts of a superseding information: (1) racketeering

conspiracy, in violation of 18 U.S.C. § 1962(d) (“Count 1”); (2)

conspiracy to commit murder in aid of racketeering, in violation

of 18 U.S.C § 1959(a)(5) (“Count 2”); and (3) use of a firearm

in relation to a crime of violence, in violation of 18 U.S.C. §

924(c), for which the predicate offense was conspiracy to commit

murder in aid of racketeering (“Count 3”). On March 25, 2003,

the Court sentenced Massa to 35 years’ imprisonment.

    On April 15, 2020, the Court granted, on the Government’s

consent, Massa’s motion to pursuant to 28 U.S.C. § 2255 to

vacate his conviction on Count 3 in light of United States v.

Davis, 139 S. Ct. 2319 (2019). ECF No. 809. The Court amended

the judgment to vacate the conviction on Count 3 and accordingly

reduced the defendant’s sentence by 60 months’ imprisonment to



                                    1
         Case 1:00-cr-01118-JSR Document 817 Filed 06/26/20 Page 2 of 2



30 years. On June 10, Massa appealed this amended judgment. ECF

No. 814.

    Massa now moves for compassionate release pursuant to 18

U.S.C. § 3582(c). ECF No. 813. In light of Massa’s pending

appeal of the April 15 amended judgment, however, the Court

lacks jurisdiction to hear this motion. A notice of appeal

“divests the district court of its control over those aspects of

the case involved in the appeal,” Griggs v. Provident Consumer

Discount Co., 459 U.S. 56, 58 (1982), in both civil and criminal

cases, United States v. Ransom, 866 F.2d 574, 575 (2d Cir. 1989)

(per curiam). Although this rule does not prevent a district

court from correcting clerical errors or acting to aid an

appeal, it forbids the district court from making “substantive

modifications of judgments,” even to the benefit of a defendant.

Ransom, 866 F.2d at 575-76.

    Accordingly, and pursuant to Federal Rule of Criminal

Procedure 37(a)(2), Massa’s motion for compassionate release is

denied.

    SO ORDERED.

Dated:       New York, NY                  ________________________

             June 26, 2020                 JED S. RAKOFF, U.S.D.J.




                                       2
